NUMBER 13-17-00429-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ENRIQUE ANGEL RAMOS,                                                    Appellant,

                                         v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 206th District Court
                        of Hidalgo County, Texas.


                        ORDER ABATING APPEAL

          Before Justices Rodriguez, Contreras, and Benavides
                           Order Per Curiam
      Appellant’s counsel, the Honorable Alegra Hill with the Law Offices of Brandy

Wingate Voss, PLLC, has filed a motion requesting to withdraw as counsel. According

to her motion to withdraw, good cause exists for her to withdraw because she has

accepted a position with the Office of the Governor of Texas starting October 1, 2018,
and will no longer be practicing appellate law or available to represent private parties.

       Adequate reason for the discharge of counsel and appointment of new counsel

rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255

(Tex. App.—Houston [1st Dist.] 2004, pet. ref'd). In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for determination of

this issue. Accordingly, we ABATE the appeal and REMAND the cause to the trial court

for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to

new appointed counsel. If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall

enter an order to that effect. If the trial court determines that new counsel should be

appointed, the name, address, telephone number, email address, and state bar number

of the newly appointed counsel shall be included in the order appointing counsel. The

trial court shall further cause its order to be included in a supplemental clerk's record to

be filed with the Clerk of this Court on or before the expiration of ten days from the date

of this order.

       It is so ordered.

                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 28th
day of September, 2018.

                                             2